Citation Nr: 9924905	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-33 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension with 
angina.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
January 1953.  

The issue of entitlement to service connection for a 
psychiatric disorder was previously denied by Department of 
Veterans Affairs (VA) rating decision of March 1953.  The 
veteran was notified of this determination and of his 
procedural and appellate rights by VA letter dated March 26, 
1953.  However, he did not appeal that determination within 
one year of this notification; therefore, that decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (1998).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of March 1997, by the Newark, New Jersey Regional Office 
(RO), which denied the veteran's attempt to reopen his claim 
for service connection for an acquired psychiatric disorder; 
this rating action also denied a claim for service connection 
for hypertension with angina.  The notice of disagreement 
with this determination was received in May 1997.  The 
statement of the case was issued in September 1997.  The 
veteran's substantive appeal was received in October 1997.  
The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in April 1998.  A 
transcript of the hearing is of record.  A supplemental 
statement of the case was issued in April 1998.  The appeal 
was received at the Board in December 1998.  


REMAND

The veteran essentially contends that he is entitled to 
service connection for hypertension with angina and a 
psychiatric disorder both of which developed as a result of 
military service.  The veteran asserts that he did not suffer 
from either of those conditions prior to his entry on active 
duty.  He asserts that schizophrenia was diagnosed in service 
and that he feels he has the same disorder currently.  At his 
personal hearing in April 1998, the veteran testified that he 
retired from the United States Postal Service on disability 
in the 1980s, that he was told by a physician before he 
retired from the Postal Office that he had schizophrenia, and 
that he was currently receiving treatment for a nervous 
disorder from his own physician.  He also testified that, 
although he was not aware of the time of onset of his 
hypertension, he was currently taking medications for angina.  

In its finding that new and material evidence to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder had not been submitted, the RO, 
in its March 1997 rating action, relied on the test set forth 
in the decision of the U.S. Court of Appeals of Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in Colvin v. Derwinski.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991). This test 
required that, in order to reopen a previously denied claim, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  

38 C.F.R. § 3.156(a) requires that, to reopen a claim, 
evidence submitted must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  In Hodge v. West, the U.S. 
Court of Appeals for the Federal Circuit stated that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In Colvin, the Court was stated to 
have "impermissibly replaced the agency's judgment with its 
own" and "imposed on veterans a requirement inconsistent with 
the general character of the underlying statutory scheme for 
awarding veterans' benefits."  Colvin was therefore 
specifically overruled by the U.S. Court of Appeals for the 
Federal Circuit in Hodge.  Therefore, the RO when it decides 
this case should do so under the standard in Hodge and 38 
C.F.R. § 3.156(a).  

In addition, the Court in Elkins v. West, 12 Vet. App. 209 
(1999) stated there was now a 3 step test when a veteran 
seeks to reopen a claim.  If new and material evidence is 
found, then the VA must determine if the claim is well-
grounded, and if it is, then it must be done with 
consideration of all the evidence.  

The Court has also stated that when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
considered whether or not the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument. If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  In addition, if the Board determines the veteran 
has been prejudiced by a deficiency in the statement of the 
case, the Board should remand the case to the RO pursuant to 
38 C.F.R. § 19.9 (1998), specifying the action to be taken.  
Bernard at 394.  Specifically, 38 C.F.R. § 19.29 (1998) 
requires that a statement of the case must be complete enough 
to allow the appellant to present written and/or oral 
argument before the Board, and it must contain, in pertinent 
part, a summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination.  

The statement of the case issued in September 1997, as well 
as the supplemental statement of the case issued in April 
1998, state specifically that the veteran's claim was denied 
because "there is no reasonable possibility that the new 
evidence submitted in connection with the current claim would 
change our previous decision."  It is clear that the RO found 
new and material evidence to reopen the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder had not been submitted based on the requirements set 
forth by the Court in Colvin.  As noted previously, these 
requirements have been found to be impermissibly more 
restrictive than 38 C.F.R. § 3.156(a) requires.  Since the 
veteran's claim was adjudicated by the RO under an 
impermissibly strict standard, the veteran has been 
prejudiced.  As provided for by in Bernard, the Board must 
therefore remand this claim to the RO for readjudication 
under 38 C.F.R. § 3.156(a).  

Further, at his personal hearing in April 1998, the veteran 
also testified that his Social Security "was coming up".  
The Board is not sure whether the veteran is referring to the 
receipt of Social Security due to disability or age.  If it 
is due to disability the RO should obtain the records upon 
which the award was based.  

In view of the above-, the Board concludes that additional 
development of the record is required prior to appellate 
consideration of the veteran's claim.  Accordingly, this case 
is hereby REMANDED to the RO for the following actions: 

1.  The veteran should also be requested 
to identify all sources of private 
treatment received for the disabilities 
at issue since service, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies 
should then be requested.  Whether or not 
the veteran responds all VA treatment 
records of the veteran not currently in 
the claims file should be obtained.  All 
records obtained should be added to the 
claims folder.  

2.  The RO should request the Social 
Security Administration to indicate 
whether the veteran is in receipt of 
Social Security Disability benefits and, 
if so, it should submit the material 
regarding the grant of disability 
benefits to the veteran including all 
medical evidence use in awarding Social 
Security to the veteran.  All records 
obtained should be associated with the 
veteran's claims file.  

3.  The RO should obtain from the medical 
evidence which was the basis of the 
veteran's retirement on disability from 
the United States Post Office.

4.  The RO should then reevaluate whether 
or not new and material evidence to 
reopen the veteran's claim of entitlement 
to service connection for an acquired 
psychiatric disorder has been submitted.  
In making this determination, the RO 
should follow the provisions of 38 C.F.R. 
§ 3.156(a), not the more restrictive 
requirements set forth in Colvin.  If it 
is determined that new and material 
evidence has been presented, then the RO 
should also consider whether the claim, 
as reopened, is well-grounded.  Elkins.  
If it is reopened and well-grounded the 
RO should consider the claim on the 
merits.  

5.  If any action taken is adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  They should then 
be afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



